DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on May 24, 2022, were received. Claims 5-9 have been amended. None of the Claims have been cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-12 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 7, 2022.

Claim Rejections - 35 USC § 112
4.	 The rejection of Claims 5-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been overcome based on the amendments to the Claims.

Claim Rejections - 35 USC § 102
5.	The rejection of Claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. (US 2014/0349143 A1), has been overcome based on the arguments presented on page 4 of the Remarks dated May 24, 2022.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafliger et al. (US 2005/0011026 A1).
With regard to Claim 12, Hafliger et al. disclose a method of manufacturing a storage battery device for a battery pack of a handheld power tool, called an interdental treatment device, the method comprising: manufacturing at least one electrically conductive plastic element, called electric lines, or electricity conducting plastic tracks (31, 33, 34), of an electronics unit, including a handle (1), a head part (3), and a  neck part (4), of the storage battery device at least partially in an injection molding method (paragraph 0038).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hafliger et al. (US 2005/00110206 A1) in view of Bontoux et al. (US 5,395,175). 
With regard to Claim 1, Hafliger et al. disclose a storage battery device for a battery pack of a handheld power tool, called an interdental treatment device, comprising: at least one electronics unit, including a handle (1), a head part (3), and a neck part (4) (paragraph 0017), that has at least one circuit board (paragraph 0030), the electronics unit (1, 3, 4) including at least one electrically conductive plastic element, called electric lines (31, 33, 34), which is connected electrically to at least the circuit board through switch (32), the electric lines (31, 33, 34) also being realized by electricity-conducting plastic tracks (paragraph 0028-0030).  Hafliger et al. do not specifically disclose the electrically conductive plastic element being an electrically conductive elastomer. 
Bontoux et al. disclose a dispenser for dispensing a thermoplastic product, said dispenser comprising at least a case, and a reservoir composed of a wall forming an enclosure for holding product, wherein at least of portion of the reservoir wall comprises an electrically conductive plastic and wherein the electrically conductive plastic is a material selected from a carbon-filled elastomer, a carbon-filled polypropylene, and a conductive polymer (See Claims 1 and 10). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an electrically conductive elastomer as the electrically conductive plastic element in Hafliger et al., because Bontoux et al. teaches that this material forms an electrical resistance element, generates a heat flux and is good for delivering heating current (See Claim 1, column 4, lines 5-18).
With regard to Claim 2, Hafliger et al. do not specifically disclose wherein the electrically conductive plastic element has at least an electrical conductivity in a range of 10-10 S cm-1 to 103 S cm-1, however, such properties are inherent given that both Hafliger et al. and the instant application utilize the same materials. A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 3, Hafliger et al. disclose at least one housing unit, called the handle (1), and a battery cell unit, called a sleeve (20) forming a cavity (21) to insert a battery (25), the electrically conductive plastic element, called electricity conducting plastic tracks (31, 33, 34), being situated on the battery cell unit and/or on the housing unit (paragraphs 0020-0021; See Figures 1-3). 
With regard to Claim 4, Hafliger et al. disclose at least one housing unit, called the handle (1), and a battery cell unit, called a sleeve (20) forming a cavity (21) to insert a battery (25), the electrically conductive plastic element, called electricity conducting plastic tracks (31, 33, 34), being molded into the battery cell unit and/or on the housing unit (paragraphs 0020-0021, 0038; See Figures 1-3). 
The recitation, “being molded into the battery cell unit and/or into the housing unit’, is construed as a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to Claim 5, Hafliger et al. disclose at least one battery cell unit, called a sleeve (20) forming a cavity (21) to insert a battery (25), and at least one monitoring unit, called a switch (32), configured to monitor the battery cell unit (20), the monitoring unit (32) being formed at least partially of the electrically conductive plastic element (31,33) when the switch connects or interrupts the plastic elements (31, 33) (paragraph 0029; See Figures 1-3). 
The recitation, “configured to monitor the battery cell unit’, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 6, Hafliger et al. disclose at least one battery cell unit, called a sleeve (20) forming a cavity (21) to insert a battery (25), and at least one electrical circuit protection unit, called a switch (32), configured to protect at least the battery cell unit (20) and/or the electronics unit (1, 3, 4) at least from damage due to a short circuit, the electrical circuit protection unit (32) being formed at least partially of the electrically conductive plastic element (31, 33) when the switch connects or interrupts the plastic elements (31, 33) (paragraph 0029; See Figures 1-3). 
The recitation, “configured to protect at least the battery cell unit and/or the electronics unit at least from damage due to a short circuit”, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113. 
With regard to Claim 7, Hafliger et al. disclose at least one battery cell unit, called a sleeve (20) forming a cavity (21) to insert a battery (25), and at least one heating unit, the heating unit being comprised of a vibratory device (10) which would inherently generate heat when a vibratory element (11) produces vibrations through use of a micromotor (15) (paragraph 0025), configured at least to heat the battery cell unit (20), the heating unit (10) being formed at least partially of the electrically conductive plastic element when it makes contact with electrically conductive plastic element (31, 34) (See Figures 1-3). 
The recitation, “configured at least to heat the battery cell unit,” is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.
With regard to Claim 8, Hafliger et al. disclose wherein the electronics unit, including a handle (1), a head part (3), and a neck part (4), includes at least one operating element, called a switch (32), which is formed at least partially of the electrically conductive plastic element (31, 33), when the switch connects or interrupts the plastic elements (31, 33) (paragraph 0029; See Figures 1-3), the operating element (32) being a pushbutton element which is actuated outside of the handle (1) (paragraph 0021; See Figures 1-3). 
With regard to Claim 9, Hafliger et al. disclose at least one battery cell unit, called a sleeve (20) forming a cavity (21) to insert a battery (25), and at least one evaluation unit, called a switch (32), configured to evaluate a code (referred to as further electronic components which store the switching state) of the battery cell unit (20), the code being formed at least partially of the electrically conductive plastic element since they are formed on the printed circuit board which is connected to electrically conductive plastic element, called electric lines (31, 33, 34) (paragraphs 0028-0030; See Figures 1-3).
The recitation, “configured to evaluate a code of the battery cell unit’, is considered functional language which imparts intended use to the structural features of the product. Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.  
With regard to Claim 10, Hafliger et al. disclose a battery pack, comprising: at least one storage battery device, called an interdental treatment device, the storage device including at least one electronics unit, including a handle (1), a head part (3), and a neck part (4) (paragraph 0017), that has at least one circuit board (paragraph 0030), the electronics unit (1, 3, 4) including at least one electrically conductive plastic element, called electric lines (31, 33, 34), which is connected electrically to at least the circuit board through switch (32), the electric lines (31, 33, 34) also being realized by electricity-conducting plastic tracks (paragraph 0028-0030).  Hafliger et al. do not specifically disclose the electrically conductive plastic element being an electrically conductive elastomer. 
Bontoux et al. disclose a dispenser for dispensing a thermoplastic product, said dispenser comprising at least a case, and a reservoir composed of a wall forming an enclosure for holding product, wherein at least of portion of the reservoir wall comprises an electrically conductive plastic and wherein the electrically conductive plastic is a material selected from a carbon-filled elastomer, a carbon-filled polypropylene, and a conductive polymer (See Claims 1 and 10). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an electrically conductive elastomer as the electrically conductive plastic element in Hafliger et al., because Bontoux et al. teaches that this material forms an electrical resistance element, generates a heat flux and is good for delivering heating current (See Claim 1, column 4, lines 5-18).
With regard to Claim 11, Hafliger et al. disclose a handheld power tool, called an interdental treatment device, comprising an exchangeable battery pack (25), the battery pack including at least one storage battery device, the storage device including at least one electronics unit, including a handle (1), a head part (3), and a neck part (4) (paragraph 0017), that has at least one circuit printed board (paragraph 0030), the electronics unit (1, 3, 4) including at least one electrically conductive plastic element, called electric lines (31, 33, 34), which is connected electrically to at least the circuit board through a switch (32), the electric lines (31, 33, 34) also being realized by electricity-conducting plastic tracks (paragraph 0028-0030).  Hafliger et al. do not specifically disclose the electrically conductive plastic element being an electrically conductive elastomer. 
Bontoux et al. disclose a dispenser for dispensing a thermoplastic product, said dispenser comprising at least a case, and a reservoir composed of a wall forming an enclosure for holding product, wherein at least of portion of the reservoir wall comprises an electrically conductive plastic and wherein the electrically conductive plastic is a material selected from a carbon-filled elastomer, a carbon-filled polypropylene, and a conductive polymer (See Claims 1 and 10). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an electrically conductive elastomer as the electrically conductive plastic element in Hafliger et al., because Bontoux et al. teaches that this material forms an electrical resistance element, generates a heat flux and is good for delivering heating current (See Claim 1, column 4, lines 5-18).

Response to Arguments
12.	Applicant’s arguments, see page 4, filed May 24, 2022, with respect to the rejection(s) of Claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Ogura et al. (US 2014/0349143 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hafliger et al. (US 2005/0011026 A1) in view of McDougall (US 2003/0203675 A1).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725